
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 109
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Crowley (for
			 himself and Mr. King of New York)
			 introduced the following joint resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		JOINT RESOLUTION
		Approving the renewal of import
		  restrictions contained in the Burmese Freedom and Democracy Act of 2003, and
		  for other purposes.
	
	
		1.Amendment to Burmese Freedom
			 and Democracy Act of 2003Section 9(b)(3) of the Burmese Freedom and
			 Democracy Act of 2003 (Public Law 108–61; 50 U.S.C. 1701 note) is amended by
			 striking nine years and inserting 12
			 years.
		2.Renewal of import
			 restrictions under the Burmese Freedom and Democracy Act of 2003
			(a)In
			 generalCongress approves the
			 renewal of the import restrictions contained in section 3(a)(1) and section
			 3A(b)(1) and (c)(1) of the Burmese Freedom and Democracy Act of 2003.
			(b)Rule of
			 constructionThis joint
			 resolution shall be deemed to be a renewal resolution for
			 purposes of section 9 of the Burmese Freedom and Democracy Act of 2003.
			3.Effective
			 dateThis joint resolution and
			 the amendments made by this joint resolution shall take effect on the date of
			 the enactment of this joint resolution or July 26, 2012, whichever occurs
			 first.
		
